Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of March 9, 2018 by and among Biohaven Pharmaceutical Holding Company Ltd., a
British Virgin Islands business company (the “Company”), and the Investors
identified on Exhibit A attached hereto (each an “Investor” and collectively the
“Investors”).

 

RECITALS

 

A.                                    The Company and the Investors are
executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “1933 Act”);

 

B.                                    The Investors wish to purchase from the
Company, and the Company wishes to sell and issue to the Investors, upon the
terms and subject to the conditions stated in this Agreement, shares (the
“Shares”) of the Company’s common shares, without par value (the “Common
Shares”); and

 

C.                                    Contemporaneously with the sale of the
Shares, the parties hereto will execute and deliver a Registration Rights
Agreement, in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights in respect of the Shares under the 1933 Act, and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Definitions. For the purposes of this
Agreement, the following terms shall have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Common Shares Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Shares, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Shares.

 

--------------------------------------------------------------------------------


 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company and any executive
officers of the Company’s Subsidiaries.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Disclosure Schedules” has the meaning set forth in Section 4.

 

“Environmental Laws” has the meaning set forth in Section 4.28.

 

“FDA” has the meaning set forth in Section 4.13.

 

“2017 Form 10-K” means the Company’s Annual Report on Form 10-K for the year
ended December 31, 2017, as filed with the SEC on March 6, 2018.

 

“GAAP” has the meaning set forth in Section 4.31.

 

“Investor Questionnaire” has the meaning set forth in Section 5.8.

 

“IPO Prospectus” means the Company’s final prospectus dated as of May 3, 2017,
filed with the SEC pursuant to Rule 424(b) under the 1933 Act.

 

“Losses” has the meaning set forth in Section 8.2.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise) or
business or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the legality or enforceability of any of the Transaction Documents or
(iii) the ability of the Company to perform its obligations under the
Transaction Documents.

 

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which is material to the business
of the Company, including those that have been filed or were required to have
been filed as an exhibit to the SEC Filings pursuant to Item 601(b)(4) and
(b)(10) of Regulation S-K.

 

“NYSE” means the New York Stock Exchange.

 

“Offering Press Release” has the meaning set forth in Section 9.7.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agent” means Morgan Stanley & Co. LLC.

 

2

--------------------------------------------------------------------------------


 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

 

“SEC Filings” means the IPO Prospectus and the filings made by the Company
pursuant to the 1934 Act.

 

“Shares” has the meaning set forth in the Recitals.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act.

 

“Subscription Amount” means, as to an Investor, the aggregate amount to be paid
for the Shares purchased hereunder as specified opposite such Investor’s name on
Exhibit A attached hereto, under the column entitled “Aggregate Purchase Price
of Shares,” in U.S. Dollars and in immediately available funds.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

“Trading Day” means a day on which the NYSE is open for trading.

 

“Transaction Press Release” has the meaning set forth in Section 9.7.

 

“Transfer Agent” has the meaning set forth in Section 7.7.

 

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

 

“USPTO” has the meaning set forth in Section 4.27(b).

 

“1933 Act” has the meaning set forth in the Recitals.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2.                                      Purchase and Sale of the Shares. On the
Closing Date, upon the terms and subject to the conditions set forth herein, the
Company will issue and sell, and the Investors will purchase, severally and not
jointly, the number of Shares set forth opposite the name of such Investor under
the heading “Number of Shares to be Purchased” on Exhibit A attached hereto at a
price per Share equal to $27.50.

 

3.                                      Closing.

 

3.1.                            Upon the satisfaction of the conditions set
forth in Section 6, the completion of the purchase and sale of the Shares (the
“Closing”) shall occur remotely via exchange of documents and signatures at a
time (the “Closing Date”) to be agreed to by the

 

3

--------------------------------------------------------------------------------


 

Company and the Investors, but in no event later than March 14, 2018, and of
which the Investors will be notified in advance by the Placement Agent.

 

3.2.                            On the Closing Date, each Investor shall deliver
or cause to be delivered to the Company the Subscription Amount via wire
transfer of immediately available funds pursuant to the wire instructions
delivered to such Investor by the Company prior to the Closing Date.

 

3.3.                            At or before the Closing, the Company shall
deliver or cause to be delivered to each Investor a number of Shares, registered
in the name of the Investor, in the amount set forth opposite the name of such
Investor under the heading “Number of Shares to be Purchased” on Exhibit A
attached hereto.

 

4.                                      Representations and Warranties of the
Company. The Company hereby represents and warrants to the Investors that,
except as set forth in the schedules delivered herewith (collectively, the
“Disclosure Schedules”) and except as otherwise described in the SEC Filings,
which qualify these representations and warranties in their entirety:

 

4.1.                            Organization, Good Standing and Qualification. 
The Company has been duly incorporated, is validly existing as a business
company in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own or lease its
property and to conduct its business as described in the SEC Filings and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

4.2.                            Subsidiaries.  All of the Subsidiaries of the
Company are set forth in the SEC Filings.  Each Subsidiary has been duly
incorporated, is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation, has the corporate power and
authority to own its property and to conduct its business as described in the
SEC Filings and is duly qualified to transact business and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect; all of the issued shares of capital
stock of each Subsidiary has been duly and validly authorized and issued, are
fully paid and non-assessable (to the extent such concepts are applicable under
such laws) and are owned directly by the Company, free and clear of all liens,
encumbrances, equities or claims.

 

4.3.                            Authorization. The Company has the requisite
corporate power and authority and has taken all requisite corporate action
necessary for, and no further action on the part of the Company, its officers,
directors and shareholders is necessary for, (i) the authorization, execution
and delivery of the Transaction Documents, (ii) the authorization of the
performance of all obligations of the Company hereunder or thereunder, and
(iii) the authorization, issuance (or reservation for issuance) and delivery of
the Shares. The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency,

 

4

--------------------------------------------------------------------------------


 

fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles.

 

4.4.                            Capitalization.  Schedule 4.4 sets forth as of
February 28, 2018 (a) the authorized capital stock of the Company; (b) the
number of shares of capital stock issued and outstanding; (c) the number of
shares of capital stock issuable pursuant to the Company’s equity plans; and
(d) the number of shares of capital stock issuable and reserved for issuance
pursuant to securities (other than the Shares) exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company.  There have
been no material changes in the share amounts set forth on Schedule 4.4 between
February 28, 2018 and the date hereof.  All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid, nonassessable and none of such shares were issued in violation
of any pre-emptive rights and such shares were issued in compliance in all
material respects with applicable state and federal securities law and any
rights of third parties.  Except as described on Schedule 4.4 or the SEC
Filings, no Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to the issuance by the Company of any securities
of the Company. Except as described in the 2017 Form 10-K, there are no options,
warrants, agreements, contracts or other rights in existence to purchase or
acquire from the Company or any Subsidiary of the Company any shares of the
capital stock of the Company or any Subsidiary of the Company, subject to the
grant of options consistent with past practices. The description of the
Company’s stock option, stock bonus and other stock plans or arrangements (the
“Company Stock Plans”), and the options (the “Options”) or other rights granted
thereunder, set forth in the SEC Filings accurately and fairly presents in all
material respects the information required to be shown with respect to such
plans, arrangements, options and rights. Each grant of an Option (A) was duly
authorized no later than the date on which the grant of such Option was by its
terms to be effective by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required shareholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto and (B) was made in accordance with the terms of the applicable
Company Stock Plan, and all applicable laws and regulatory rules or
requirements, including all applicable federal securities laws. The issuance and
sale of the Shares hereunder will not obligate the Company to issue Common
Shares or other securities to any other Person (other than the Investors) and
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security.

 

4.5.                            Valid Issuance. The Shares have been duly
authorized and, when issued and delivered in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable, and the
issuance of such Shares will not be subject to any preemptive or similar rights
or any restrictions on transfer or voting, except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws.

 

4.6.                            No Transfer Taxes or Duties. No stamp,
documentary, issuance, registration, transfer, withholding, capital gains,
income or other taxes or duties are payable by or on behalf of the Investors,
the Company or any of its Subsidiaries in the British Virgin Islands or to any
taxing authority thereof or therein in connection with (i) the execution,
delivery or

 

5

--------------------------------------------------------------------------------


 

consummation of this Agreement, (ii) the creation, allotment and issuance of the
Shares, or (iii) the sale and delivery of the Shares to the Investors.

 

4.7.                            Other Registration Rights. Neither the offering
or sale of the Shares as contemplated by this Agreement nor the filing of the
Registration Statement contemplated by the Registration Rights Agreement gives
rise to any rights for or relating to the registration of any Common Shares or
other securities of the Company, that have not been waived. Except as described
in the SEC filings and except as provided in the Registration Rights Agreement,
no Person has the right to require the Company to register any securities of the
Company under the 1933 Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person.

 

4.8.                            Consents, No Conflict, Breach, Violation or
Default. Neither the execution and delivery by the Company of, and the
performance by the Company of its obligations under, this Agreement, nor the
issuance and sale of the Shares, will contravene, conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, (i) any provision of applicable law, (ii) the memorandum and
articles of association of the Company, both in effect as of the date hereof
(true and complete copies of which have been made available to the Investors
through the EDGAR system), (iii) any Material Contract, or (iv) any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over the Company or its Subsidiaries, except in the cases of clauses (i) and
(iii) above, where such contravention, conflict, breach, violation or default
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement.

 

4.9.                            Delivery of SEC Filings; Business. The Company
has made available to the Investors through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”), true and complete copies of
the SEC Filings. The Company has made all filings required to be made pursuant
to the 1934 Act. The Company is engaged in all material respects only in the
business described in the SEC Filings and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company.

 

4.10.                     Use of Proceeds. The net proceeds of the sale of the
Shares hereunder shall be used by the Company for the purpose set forth on
Schedule 4.10 hereof.

 

4.11.                     No Material Adverse Change. Since December 31, 2017,
there has not been:

 

(i)                                             any change in the assets,
liabilities, financial condition or operating results of the Company from that
reflected in the financial statements included in the 2017 Form 10-K, except for
changes in the ordinary course of business which have not had and would not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate;

 

(ii)                                          any declaration or payment by the
Company of any dividend, or any authorization or payment by the Company of any
distribution, on any of the capital stock of

 

6

--------------------------------------------------------------------------------


 

the Company, or any redemption or repurchase by the Company of any securities of
the Company;

 

(iii)                                       any material damage, destruction or
loss, whether or not covered by insurance, to any assets or properties of the
Company;

 

(iv)                                      any waiver, not in the ordinary course
of business, by the Company of a material right or of a material debt owed to
it;

 

(v)                                         any satisfaction or discharge of any
lien, claim or encumbrance or payment of any obligation by the Company, except
in the ordinary course of business and which is not material to the assets,
properties, financial condition, operating results or business of the Company
(as such business is presently conducted);

 

(vi)                                      any change or amendment to the
Company’s memorandum and articles of association, or material change to any
Material Contract, except as set forth on Schedule 4.10 hereof;

 

(vii)                                   any material labor difficulties or, to
the Company’s Knowledge, labor union organizing activities with respect to
employees of the Company;

 

(viii)                                any material transaction entered into by
the Company other than in the ordinary course of business;

 

(ix)                                      the loss of the services of any key
employee, or material change in the composition or duties of the senior
management of the Company; or

 

(x)                                         any other event or condition of any
character that has had or would reasonably be expected to have a Material
Adverse Effect.

 

4.12.                     SEC Filings. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under 1933 Act and the 1934 Act, including pursuant to Section 13(a) or
15(d) thereof, for the one year preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material).
At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1933 Act or 1934 Act, as
applicable, and did not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading.

 

4.13.                     Compliance. The Company and each of its Subsidiaries
is not (i) in default under or in violation of (and no event has occurred that
has not been waived that, with notice or lapse of time or both, would result in
a default by the Company under), nor has the Company received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), or (ii) in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes,

 

7

--------------------------------------------------------------------------------


 

environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect. The Company
and each of its Subsidiaries has operated and currently is in compliance in all
material respects with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business. The Company and each of its
Subsidiaries: (i) is and at all times has been in material compliance with all
statutes, rules or regulations applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product under development, manufactured or distributed by the Company
(“Applicable Laws”); (ii) has not received any FDA Form 483, notice of adverse
finding, warning letter, untitled letter or other written correspondence or
notice from the U.S. Food and Drug Administration (the “FDA”) or any other
federal, state, local or foreign governmental or regulatory authority alleging
or asserting material noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any Applicable Laws to conduct the Company’s
business as described in the SEC Filings (“Authorizations”); (iii) possesses all
material Authorizations and such Authorizations are valid and in full force and
effect and the Company is not in material violation of any such Authorizations;
(iv) has not received notice of any pending or completed claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party alleging that any product operation or
activity is in material violation of any Applicable Laws or Authorizations and
the Company has no knowledge that the FDA or any other federal, state, local or
foreign governmental or regulatory authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(v) has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action; and (vi) has
filed, obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission); (vii) neither the Company nor, to the Company’s Knowledge, any of
its officers, directors or managing employees (as defined in 42 U.S.C. §
1320a-5(b)) is or has been excluded, suspended or debarred from participation in
any state or federal health care program, or made subject to any pending or, to
the Company’s Knowledge, threatened or contemplated action which could
reasonably be expected to result in such exclusion, suspension or debarment and
(viii) has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, “dear doctor” letter, or other notice
or action relating to the alleged lack of safety or efficacy of any product or
any alleged product defect or violation and, to the Company’s Knowledge, no
third party has initiated, conducted or intends to initiate any such notice or
action.

 

4.14.                     Tax Matters. The Company and each of its Subsidiaries
have filed all federal, state, local and foreign tax returns required to be
filed through the date of this Agreement or have requested extensions thereof
(except where the failure to file would not, individually or

 

8

--------------------------------------------------------------------------------


 

in the aggregate, reasonably be expected to have a Material Adverse Effect) and
have paid all taxes required to be paid thereon (except for cases in which the
failure to pay would not have a Material Adverse Effect, or except as currently
being contested in good faith and for which reserves required by GAAP have been
created in the financial statements of the Company), and no unpaid tax
deficiency has been determined adversely to the Company or its Subsidiaries
which has had (nor does the Company or its Subsidiaries have any notice or
knowledge of any unpaid tax deficiency which could reasonably be expected to be
determined adversely to the Company or its Subsidiaries and which could
reasonably be expected to have) a Material Adverse Effect.

 

4.15.                     PFIC. The Company was not a “passive foreign
investment company” (“PFIC”) for U.S. federal income tax purposes for its most
recent taxable year and it does not expect to be a PFIC for its current taxable
year or in the foreseeable future.

 

4.16.                     It is not necessary under the laws of the British
Virgin Islands (i) to enable the Investors to enforce their rights under this
Agreement, provided that they are not otherwise engaged in business in the
British Virgin Islands, or (ii) solely by reason of the execution, delivery or
consummation of this Agreement, for any of the Investors to be qualified or
entitled to carry out business in the British Virgin Islands.

 

4.17.                     This Agreement is in proper form under the laws of the
British Virgin Islands for the enforcement thereof against the Company, and to
ensure the legality, validity, enforceability or admissibility into evidence in
the British Virgin Islands of this Agreement.

 

4.18.                     The courts of the British Virgin Islands would
recognize as a valid judgment any final monetary judgment obtained against the
Company in the courts of the State of New York.

 

4.19.                     Neither the Company nor any of its Subsidiaries nor
any of its or their properties or assets has any immunity from the jurisdiction
of any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution or otherwise) under
the laws of the British Virgin Islands. The irrevocable and unconditional waiver
and agreement of the Company contained in Section 9.11 not to plead or claim any
such immunity in any legal action, suit or proceeding based on this Agreement is
valid and binding under the laws of the British Virgin Islands.

 

4.20.                     Choice of Law. The choice of law of the State of New
York as the governing law of this Agreement is a valid choice of law under the
laws of the British Virgin Islands and will be honored by the courts of the
British Virgin Islands. The Company has the power to submit, and pursuant to
Section 9.11 has, to the extent permitted by law, legally, validly, effectively
and irrevocably submitted, to the jurisdiction of the courts specified in
Section 9.11, and has the power to designate, appoint and empower, and pursuant
to Section 9.12, has legally, validly and effectively designated, appointed and
empowered, an agent for service of process in any suit or proceeding based on or
arising under this Agreement in any of the Specified Courts.

 

9

--------------------------------------------------------------------------------


 

4.21.                     Title to Properties. Neither the Company nor its
Subsidiaries owns any real property. The Company and its Subsidiaries have good
and marketable title to all personal property owned by them which is material to
the business of the Company and its Subsidiaries, in each case free and clear of
all liens, encumbrances and defects except such as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and its Subsidiaries; and
any real property and buildings held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

4.22.                     Certificates, Authorities and Permits. The Company and
its Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, except where failure to obtain such
certificates, authorizations and permits would not reasonably be expected to
have a Material Adverse Effect, and neither the Company nor its Subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would have a
Material Adverse Effect.

 

4.23.                     Labor Matters. No material labor dispute with the
employees of the Company or any of its Subsidiaries exists, or, to the knowledge
of the Company, is imminent; and the Company is not aware of any existing,
threatened or imminent labor disturbance by the employees of any of its
principal suppliers, manufacturers or contractors that would be reasonably
likely to have a Material Adverse Effect.

 

4.24.                     Foreign Corrupt Practices. (i) None of the Company or
any of its Subsidiaries or Affiliates, or any director or officer thereof, or,
to the Company’s Knowledge, any employee, agent or representative of the Company
or any of its Subsidiaries or Affiliates, has taken or will take any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment, giving or receipt of money, property, gifts or anything else of
value, directly or indirectly, to any government official (including any officer
or employee of a government or government-owned or controlled entity or of a
public international organization, or any person acting in an official capacity
for or on behalf of any of the foregoing, or any political party or party
official or candidate for political office) (“Government Official”) in order to
influence official action, or to any person in violation of any applicable
anti-corruption laws; (ii) the Company and its Subsidiaries and their respective
Affiliates have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintained and will continue to
maintain policies and procedures reasonably designed to promote and achieve
compliance with such laws and with the representations and warranties contained
herein; and (iii) neither the Company nor its Subsidiaries will use, directly or
indirectly, the proceeds of the offering in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any person in violation of any applicable anti-corruption
laws.

 

4.25.                     Anti-Money Laundering. The operations of the Company
and its Subsidiaries are and have been conducted at all times in material
compliance with all applicable

 

10

--------------------------------------------------------------------------------


 

financial recordkeeping and reporting requirements, including those of the Bank
Secrecy Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

4.26.                     Questionable Payments; OFAC. (a) None of the Company,
any of its Subsidiaries or any director, officer or employee thereof, or, to the
Company’s Knowledge, any agent, Affiliate or representative of the Company or
any of its Subsidiaries, is a Person that is, or is owned or Controlled by one
or more Persons that are:

 

(i)                                             the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), or

 

(ii)                                          located, organized or resident in
a country or territory that is the subject of Sanctions (including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

(b)                                         The Company will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person:

 

(i)                                     to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions; or

 

(ii)                                  in any other manner that will result in a
violation of Sanctions by any Person (including any Person participating in the
offering, whether as underwriter, advisor, investor or otherwise).

 

(c)                                          The Company and its subsidiaries
have not knowingly engaged in, are not now knowingly engaged in, and will not
engage in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

 

4.27.                     Intellectual Property.

 

(a)                                         The Company and its Subsidiaries own
or have existing licenses under all patents, patent applications, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names and other

 

11

--------------------------------------------------------------------------------


 

intellectual property used in or necessary for the conduct of the business of
the Company and its Subsidiaries, in the manner described in the SEC Filings
(collectively, the “Intellectual Property”), and such licenses are enforceable
against the Company and, to the Company’s Knowledge, enforceable against the
counterparties to the license agreements under which such licenses were granted
to the Company, except as certain rights under any licenses may be limited by
bankruptcy and other similar laws affecting the rights of creditors generally
and general principles of equity; to the Company’s Knowledge, the patents,
trademarks, and copyrights, if any, included within the Intellectual Property
are valid, enforceable, and subsisting.

 

(b)                                         Except as set forth in the SEC
Filings, (i) neither the Company nor any of its Subsidiaries is obligated to pay
a material royalty, grant a license to, or provide other material consideration
to any third party in connection with the Intellectual Property, (ii) neither
the Company nor any of its Subsidiaries has received any written notice of any
claim of infringement, misappropriation of or conflict with asserted rights of
others with respect to any of the Company’s or its Subsidiaries’ product
candidates, processes or Intellectual Property, (iii) to the Company’s
Knowledge, with the exception of the review of pending applications in the
United States Patent and Trademark Office (“USPTO”) or corresponding foreign
patent offices, no action, suit, claim or other proceeding is pending or, to the
knowledge of the Company, is threatened, challenging the Company’s or any of its
Subsidiaries’ rights in or to any Intellectual Property, or challenging the
validity, enforceability or scope of any Intellectual Property, (iv) to the
Company’s Knowledge, none of the development, manufacture, sale or use of any of
the discoveries, inventions, product candidates or processes of the Company in
the manner presently contemplated by the Company and referred to in the SEC
Filings do or will infringe, or violate any right or issued patent claim of any
third party in any material respect, (v) to the Company’s Knowledge, no third
party has any ownership right in or to any Intellectual Property that is owned
by the Company, other than any co-owner of any patent constituting Intellectual
Property who is listed on the records of the U.S. Patent and Trademark Office
and any co-owner of any patent application constituting Intellectual Property
who is named in such patent application, (vi) except as would not, individually
or in the aggregate, have a Material Adverse Effect, the Intellectual Property
owned by the Company and its Subsidiaries is free and clear of all liens or
encumbrances, (vii) to the Company’s Knowledge, none of the Intellectual
Property employed by the Company or its Subsidiaries in the conduct of the
business in the manner described in the SEC Filings has been obtained or is
being used by the Company or its Subsidiaries in material violation of any
contractual obligation binding on the Company or, to the Company’s Knowledge,
upon any of its officers, consultants, directors or employees, and (viii) the
Company has taken reasonable measures to protect its confidential information
and trade secrets and to maintain and safeguard the Intellectual Property.

 

4.28.                     Environmental Matters. The Company and its
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the

 

12

--------------------------------------------------------------------------------


 

aggregate, reasonably be expected to have a Material Adverse Effect. There are
no costs or liabilities associated with Environmental Laws (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, singly or in the aggregate, have a
Material Adverse Effect.

 

4.29.                     ERISA. Except as would not, individually or in the
aggregate, have (or reasonably be expected to have) a Material Adverse Effect,
each employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) that the Company or
any member of its “Controlled Group” (defined as any organization which is under
common control with the Company within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) sponsors or maintains
has been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code.

 

4.30.                     Legal Proceedings. There are no legal or governmental
proceedings pending or, to the Company’s Knowledge, threatened to which the
Company or any of its Subsidiaries is a party or to which any of the properties
of the Company or any of its Subsidiaries is subject (i) other than proceedings
accurately described in all material respects in the SEC Filings and proceedings
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect or (ii) that are required to be described in the SEC
Filings and are not so described in all material respects; and there are no
statutes, regulations, contracts or other documents that are required to be
described in the SEC Filings or to be filed as exhibits to the SEC Filings that
are not described in all material respects or filed as required.

 

4.31.                     Financial Statements. The financial statements of the
Company and its consolidated Subsidiaries included in the 2017 Form 10-K,
together with the related notes, present fairly in all material respects the
financial position of the Company and its consolidated Subsidiaries at the dates
indicated and, in the case of the statements of operations, shareholders’ equity
and cash flows of the Company and its consolidated Subsidiaries, for the periods
specified; the financial statements of the Company and its consolidated
Subsidiaries included in the 2017 Form 10-K comply in all material respects with
the applicable requirements of the 1934 Act and have been prepared in conformity
with U.S. generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods. Except as included therein, no
historical or pro forma financial statements or supporting schedules are
required to be included or incorporated by reference in the 2017 Form 10-K under
the 1934 Act and the rules and regulations of the Securities Exchange Commission
thereunder; all other information regarding the financial condition or results
of operations of the Company or its Subsidiaries included in the 2017 Form 10-K
has been derived from the accounting records of the Company and its consolidated
Subsidiaries and presents fairly in all material respects the information shown
thereby.

 

4.32.                     Insurance Coverage. The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged; neither the Company nor any of its
Subsidiaries has been refused any insurance coverage sought or

 

13

--------------------------------------------------------------------------------


 

applied for; and neither the Company nor any of its Subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.

 

4.33.                     Compliance with NYSE Continued Listing Requirements.
The Company is in compliance with applicable NYSE continued listing
requirements. There are no proceedings pending or, to the Company’s Knowledge,
threatened against the Company relating to the continued listing of the Common
Shares on NYSE and the Company has not received any notice of, nor to the
Company’s Knowledge is there any reasonable basis for, the delisting of the
Common Shares from NYSE.

 

4.34.                     Brokers and Finders. Other than the Placement Agents,
no Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company or an Investor for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of the
Company. No Investor shall have any obligation with respect to any fees, or with
respect to any claims made by or on behalf of other Persons for fees, in each
case of the type contemplated by this Section 4.34 that may be due in connection
with the transactions contemplated by this Agreement or the Transaction
Documents.

 

4.35.                     No Directed Selling Efforts or General Solicitation.
Neither the Company nor any of its Subsidiaries nor any Person acting on its
behalf has conducted any general solicitation or general advertising (as those
terms are used in Regulation D) in connection with the offer or sale of any of
the Shares. The Company has offered the Shares for sale only to the Investors
and certain other “accredited investors” within the meaning of Rule 501 under
the 1933 Act.

 

4.36.                     No Integrated Offering. Neither the Company nor any of
its Subsidiaries nor any Person acting on its behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any Company security, under circumstances that would adversely
affect reliance by the Company on Section 4(a)(2) for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Shares under the 1933 Act.

 

4.37.                     Private Placement. Assuming the accuracy of the
representations and warranties of the Investors set forth in Section 5, the
offer and sale of the Shares to the Investors as contemplated hereby is exempt
from the registration requirements of the 1933 Act. The issuance and sale of the
shares does not contravene the rules and regulations of NYSE.

 

4.38.                     Internal Controls. Except as disclosed in the 2017
Form 10-K, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded

 

14

--------------------------------------------------------------------------------


 

accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any difference. Except
as described in the 2017 Form 10-K, since the end of the Company’s most recent
audited fiscal year, there has been (i) no material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and
(ii) no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

4.39.                     Disclosure Controls. Except as disclosed in the 2017
Form 10-K, the Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that comply with the
requirements of the 1934 Act and applicable regulations thereunder; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and principal financial officer by others within the Company.

 

4.40.                     Disclosures. Neither the Company nor any Person acting
on its behalf has provided the Investors or their agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or its Subsidiaries,
other than with respect to the transactions contemplated hereby and except as
will be disclosed in the 8-K Filing (as defined below). The written materials
delivered to the Investors in connection with the transactions contemplated by
the Transaction Documents, when considered together with the SEC filings, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading. The Company
understands and confirms that the Investors will rely on the foregoing
representations in effecting transactions in securities of the Company.

 

4.41.                     Required Filings. Except for the transactions
contemplated by this Agreement, including the acquisition of the Shares
contemplated hereby and the use of proceeds contemplated hereby as set forth on
Schedule 4.10 hereto, no event or circumstance has occurred or information
exists with respect to the Company or its business, properties, operations or
financial condition, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

 

4.42.                     Investment Company. The Company is not required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

4.43.                     Tests and Preclinical and Clinical Trials. The
studies, tests and preclinical and clinical trials conducted by the Company that
are described in the SEC Filings, and, to the Company’s Knowledge, those
studies, tests and preclinical and clinical trials conducted on behalf of the
Company, were and, if still pending, are being conducted in all material
respects in accordance with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and all Applicable Laws
and Authorizations, including, without limitation, the Federal Food, Drug and
Cosmetic Act and the rules and regulations promulgated thereunder; the
descriptions of the results of such studies, tests and trials contained in the
SEC Filings are accurate and complete and fairly present the data derived from
such studies, tests and

 

15

--------------------------------------------------------------------------------


 

trials in all material respects; the Company is not aware of any studies, tests
or trials, the results of which the Company believes are materially inconsistent
with the study, test or trial results described or referred to in the SEC
Filings when viewed in the context in which such results are described and the
clinical state of development; and the Company has not received any notices or
written correspondence from the FDA or any other federal, state, local or
foreign governmental or regulatory authority requiring the termination,
suspension or material modification of any studies, tests or preclinical or
clinical trials conducted by or on behalf of the Company.

 

4.44.                     Manipulation of Price. The Company has not, and, to
the Company’s Knowledge, no Person acting on its behalf has taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Shares.

 

4.45.                     Acknowledgement Regarding Buyers’ Trading Activity. 
The Company acknowledges and agrees that (i) none of the Investors has been
asked to agree, nor has any Investor agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Shares for
any specified term; (ii) any Investor, and counter-parties in “derivative”
transactions to which any such Investor is a party, directly or indirectly,
presently may have a “short” position in the Shares, and (iii) each Investor
shall not be deemed to have any affiliation with or control over any arm’s
length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that one or more Investors may engage in hedging
and/or trading activities at various times during the period that the Shares are
outstanding and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted.
The Company acknowledges that such aforementioned hedging and/or trading
activities do not constitute a breach of this Agreement or any of the documents
executed in connection herewith.

 

5.                                      Representations and Warranties of the
Investors. Each of the Investors hereby severally, and not jointly, represents
and warrants to the Company that:

 

5.1.                            Organization and Existence. Such Investor is a
validly existing corporation, limited partnership or limited liability company
and has all requisite corporate, partnership or limited liability company power
and authority to enter into and consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder,
and to invest in the Shares pursuant to this Agreement.

 

5.2.                            Authorization. The execution, delivery and
performance by such Investor of the Transaction Documents to which such Investor
is a party have been duly authorized and each has been duly executed and when
delivered will constitute the valid and legally binding obligation of such
Investor, enforceable against such Investor in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.

 

5.3.                            Purchase Entirely for Own Account. The Shares to
be received by such Investor hereunder will be acquired for such Investor’s own
account, not as nominee or agent,

 

16

--------------------------------------------------------------------------------


 

and not with a view to the resale or distribution of any part thereof in
violation of the 1933 Act, and such Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, subject however, to such Investor’s
right at all times to sell or otherwise dispose of all or any part of such
Shares in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Shares for any period of time. Such Investor is not a broker-dealer
registered with the SEC under the 1934 Act or an entity engaged in a business
that would require it to be so registered.

 

5.4.                            Investment Experience. Such Investor
acknowledges that it can bear the economic risk and complete loss of its
investment in the Shares and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.

 

5.5.                            Disclosure of Information. Such Investor has had
an opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Shares, and has conducted and completed its own independent due
diligence. Such Investor acknowledges receipt of copies of the SEC Filings.
Based on the information such Investor has deemed appropriate, and without
reliance upon the Placement Agent, it has independently made its own analysis
and decision to enter into the Transaction Documents. Such Investor is relying
exclusively on its own investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Shares and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

 

5.6.                            Restricted Securities. Such Investor understands
that the Shares are characterized as “restricted securities” under the U.S.
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.

 

5.7.                            Legends. It is understood that, except as
provided below, certificates or book entry accounts evidencing the Shares may
bear the following or any similar legend:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH

 

17

--------------------------------------------------------------------------------


 

SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE COMPANY HAS RECEIVED
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY
LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

 

If required by the authorities of any state in connection with the issuance of
sale of the Shares, the legend required by such state authority.

 

5.8.                            Accredited Investor. Such Investor is an
“accredited investor” within the meaning of Rule 501 under the 1933 Act and has
executed and delivered to the Company a questionnaire in substantially the form
attached hereto as Exhibit C (the “Investor Questionnaire”), which such Investor
represents and warrants is true, correct and complete. Such investor is a
sophisticated institutional investor with sufficient knowledge and experience in
investing in private equity transactions to properly evaluate the risks and
merits of its purchase of the Shares. Such Investor has determined based on its
own independent review and such professional advice as it deems appropriate that
its purchase of the Shares and participation in the transactions contemplated by
the Transaction Documents (i) are fully consistent with its financial needs,
objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to such
Investor, (iii) have been duly authorized and approved by all necessary action,
and (iv) are a fit, proper and suitable investment for such Investor,
notwithstanding the substantial risks inherent in investing in or holding the
Shares.

 

5.9.                            Placement Agent. Such Investor hereby
acknowledges and agrees that (a) the Placement Agent is acting solely as
placement agent in connection with the execution, delivery and performance of
the Transaction Documents and is not acting as an underwriter or in any other
capacity and is not and shall not be construed as a fiduciary for such Investor,
the Company or any other person or entity in connection with the execution,
delivery and performance of the Transaction Documents, (b) the Placement Agent
has not made and will not make any representation or warranty, whether express
or implied, of any kind or character and has not provided any advice or
recommendation in connection with the execution, delivery and performance of the
Transaction Documents, (c) the Placement Agent will have no responsibility with
respect to (i) any representations, warranties or agreements made by any person
or entity under or in connection with the execution, delivery and performance of
the Transaction Documents, or the execution, legality, validity or
enforceability (with respect to any person) thereof, or (ii) the business,
affairs, financial condition, operations, properties or prospects of, or any
other matter concerning the Company, and (d) the Placement Agent will not have
any liability or obligation (including without limitation, for or with respect
to any losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses or disbursements incurred by such Investor, the
Company or any other person or entity), whether in contract, tort or otherwise,
to such Investor, or to any person claiming through it, in respect of the
execution, delivery and performance of the Transaction Documents.

 

18

--------------------------------------------------------------------------------


 

5.10.                     No General Solicitation. Such Investor did not learn
of the investment in the Shares as a result of any general solicitation or
general advertising.

 

5.11.                     Brokers and Finders. No Person will have, as a result
of the transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 

5.12.                     Short Sales and Confidentiality Prior to the Date
Hereof. Such Investor has not, nor has any Person acting on behalf of or
pursuant to any understanding with such Investor, directly or indirectly
executed any purchases or sales, including Short Sales, of the securities of the
Company during the period commencing as of the time that such Investor was first
contacted by the Company, the Placement Agent or any other Person regarding the
transactions contemplated hereby and ending immediately prior to the date
hereof. Other than to other Persons party to this Agreement, such Investor has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).

 

5.13.                     No Government Recommendation or Approval. Such
Investor understands that no United States federal or state agency, or similar
agency of any other country, has reviewed, approved, passed upon, or made any
recommendation or endorsement of the Company or the purchase of the Shares.

 

5.14.                     No Intent to Effect a Change of Control. Such Investor
has no present intent to effect a “change of control” of the Company as such
term is understood under the rules promulgated pursuant to Section 13(d) of the
1934 Act.

 

5.15.                     No Conflicts. The execution, delivery and performance
by such Investor of the Transaction Documents and the consummation by such
Investor of the transactions contemplated hereby and thereby will not (i) result
in a violation of the organizational documents of such Investor or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the ability of such Investor to perform its
obligations hereunder.

 

5.16.                     No Rule 506 Disqualifying Activities. Such Investor
has not taken any of the actions set forth in, and is not subject to, the
disqualification provisions of Rule 506(d)(1) of the 1933 Act.

 

5.17.                     Residency. Such Investor is a resident of the
jurisdiction specified below its address on the Schedule of Investors.

 

19

--------------------------------------------------------------------------------


 

6.                                      Conditions to Closing.

 

6.1.                            Conditions to the Investors’ Obligations. The
obligation of each Investor to purchase Shares at the Closing is subject to the
fulfillment to such Investor’s satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by such Investor (as to
itself only):

 

(a)                                         The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects (or, to the extent representations or warranties are qualified
by materiality or Material Adverse Effect, in all respects) as of the date
hereof and on the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date.
The Company shall have performed in all material respects all obligations and
covenants herein required to be performed by it on or prior to the Closing Date.

 

(b)                                         The Company shall have obtained any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares and the consummation of the
other transactions contemplated by the Transaction Documents, all of which shall
be in full force and effect.

 

(c)                                          The Company shall have executed and
delivered the Registration Rights Agreement.

 

(d)                                         The Company shall have filed with
NYSE a Notification Form: Listing of Additional Shares for the listing of the
Shares, a copy of which shall have been provided to the Investors.

 

(e)                                          No judgment, writ, order,
injunction, award or decree of or by any court, or judge, justice or magistrate,
including any bankruptcy court or judge, or any order of or by any governmental
authority, shall have been issued, and no action or proceeding shall have been
instituted by any governmental authority, enjoining or preventing the
consummation of the transactions contemplated hereby or in the other Transaction
Documents.

 

(f)                                           There shall have been no Material
Adverse Effect with respect to the Company since the date hereof.

 

(g)                                          The Company shall have delivered a
certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in subsections (a), (b), (d), (e),
(f) and (j) of this Section 6.1.

 

(h)                                         The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Shares, certifying the
current version of the memorandum and articles of association of the Company and
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company.

 

20

--------------------------------------------------------------------------------


 

(i)               The Investors shall have received opinions from Maples and
Calder, British Virgin Islands counsel for the Company, and Cooley LLP, United
States counsel for the Company, dated as of the Closing Date, in form and
substance reasonably acceptable to the Investors and addressing such legal
matters as the Investors may reasonably request.

 

(j)               No stop order or suspension of trading shall have been imposed
by the NYSE, the SEC or any other governmental or regulatory body with respect
to public trading in the Common Shares.

 

(k)              The Company shall have entered into the transaction with
Bristol-Myers Squibb in substantially the terms described in Schedule 4.10.

 

6.2.         Conditions to Obligations of the Company. The Company’s obligation
to sell and issue Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which (other than 6.2(b) and 6.2(d)) may be waived by the
Company:

 

(a)              The representations and warranties made by the Investors in
Section 5 hereof shall be true and correct in all material respects (except in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) when made, and
shall be true and correct in all material respects on the Closing Date with the
same force and effect as if they had been made on and as of said date. The
Investors shall have performed in all material respects all obligations and
covenants herein required to be performed by them on or prior to the Closing
Date.

 

(b)              The Investor shall have executed and delivered signed copies of
“investor representation letters” addressed to the Placement Agent,
substantially in the form of Exhibit D attached hereto, from each Investor of
Securities on the Closing Date;

 

(c)              The Investors shall have executed and delivered the
Registration Rights Agreement and each Investor Questionnaire.

 

(d)              Any Investor purchasing Shares at the Closing shall have paid
in full its Subscription Amount to the Company.

 

6.3.         Termination of Obligations to Effect Closing; Effects.

 

(a)              The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:

 

(i)               Upon the mutual written consent of the Company and Investors
that agreed to purchase a majority of the Shares to be issued and sold pursuant
to this Agreement;

 

(ii)              By the Company if any of the conditions set forth in
Section 6.2 shall have become incapable of fulfillment, and shall not have been
waived by the Company;

 

21

--------------------------------------------------------------------------------


 

(iii)             By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor; or

 

(iv)             By either the Company or any Investor (with respect to itself
only) if the Closing has not occurred on or prior to March 14, 2018,

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

(b)              In the event of termination by the Company or any Investor of
its obligations to effect the Closing pursuant to this Section 6.3, written
notice thereof shall be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors. Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

 

7.             Covenants and Agreements of the Company.

 

7.1.         Reports. The Company will furnish to the Investors and/or their
assignees such information relating to the Company as from time to time may
reasonably be requested by the Investors and/or their assignees; provided,
however, that the Company shall not disclose material nonpublic information to
the Investors, or to advisors to or representatives of the Investors, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides the Investors, such
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review and any Investor wishing to
obtain such information enters into an appropriate confidentiality agreement
with the Company with respect thereto.

 

7.2.         No Conflicting Agreements. The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.

 

7.3.         Insurance. The Company shall not materially reduce the insurance
coverages described in Section 4.32.

 

7.4.         Compliance with Laws. The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.

 

7.5.         NYSE Listing. The Company will use commercially reasonable efforts
to continue the listing and trading of its Common Shares on the NYSE and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such exchange.

 

22

--------------------------------------------------------------------------------


 

7.6.         Termination of Covenants. The provisions of Sections 7.1 through
7.5 shall terminate and be of no further force and effect on the date on which
the Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

 

7.7.         Removal of Legends.

 

(a)           In connection with any sale, assignment, transfer or other
disposition of the Shares by an Investor pursuant to Rule 144 or pursuant to any
other exemption under the 1933 Act such that the purchaser acquires freely
tradable shares and upon compliance by the Investor with the requirements of
this Agreement, if requested by the Investor, the Company shall cause the
transfer agent for the Common Shares (the “Transfer Agent”) to timely remove any
restrictive legends related to the book entry account holding such Shares and
make a new, unlegended entry for such book entry Shares sold or disposed of
without restrictive legends within two Business Days of the request of the
Investor, provided that the Company has received from the Investor customary
representations and other documentation reasonably acceptable to the Company in
connection therewith.

 

(b)              Subject to receipt from the Investor by the Company and the
Transfer Agent of customary representations and other customary documentation
reasonably acceptable to the Company and the Transfer Agent in connection
therewith, upon the earliest of (i) the Shares being subject to an effective
registration statement covering the resale of the Shares, (ii) such time as the
Shares have been sold pursuant to Rule 144, or (iii) such time as the Shares are
eligible for resale under Rule 144(b)(1) or any successor provision (such
earliest date, the “Effective Date”), the Company shall (A) deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall make a
new, unlegended entry for such book entry Shares, and (B) cause its counsel to
deliver to the Transfer Agent, no later than two Trading Days after the
Effective Date (or, if pursuant to (i) above, concurrently with the
effectiveness of such registration statement), one or more opinions to the
effect that the removal of such legends in such circumstances may be effected
under the 1933 Act if required by the Transfer Agent to effect the removal of
the legend in accordance with such irrevocable instructions and the other
applicable provisions of this Agreement. The Company may not make any notation
on its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 7.7. Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Investor by
crediting the account of the Investor’s prime broker with the DTC System as
directed by such Investor. The Company shall be responsible for the fees of its
Transfer Agent and all DTC fees associated with such issuance.

 

(c)              Each Investor, severally and not jointly with the other
Investors, agrees with the Company (i) that such Investor will sell any Shares
pursuant to either the registration requirements of the 1933 Act, including any
applicable prospectus delivery requirements, or an exemption therefrom,
(ii) that if Shares are sold pursuant to a registration statement, they will be
sold in compliance with the plan of distribution set forth therein and
(iii) that if, after the effective date of the Registration Statement covering
the resale of the Shares, such Registration Statement is not then effective and
the Company has provided notice to such Investor to that effect, such Investor
will sell shares only in compliance with an exemption from the registration

 

23

--------------------------------------------------------------------------------


 

requirements of the 1933 Act. Each Investor acknowledges that the removal of the
restrictive legend from certificates representing Shares as set forth in this
Section 7.7 is predicated upon the Company’s reliance upon this understanding
and that any counsel to the Company will be entitled to rely on this
acknowledgment in connection with the opinion(s) described in Section 7.7(b).

 

7.8.         Subsequent Equity Sales.  From the date hereof until the date that
a Registration Statement registering the resale of all Registrable Securities
has been declared effective by the SEC, without the consent of the Required
Investors, the Company shall not issue Common Shares or Common Shares
Equivalents.  Notwithstanding the foregoing, the provisions of this Section 7.8
shall not apply to (i) the issuance of the Shares hereunder, (ii) the issuance
of Common Shares or Common Shares Equivalents upon the conversion or exercise of
any securities of the Company outstanding on the date hereof or outstanding
pursuant to clause (iii) below, or (iii) the issuance of any Common Shares or
Common Shares Equivalents pursuant to any Company stock-based compensation plans
in existence on the date hereof.

 

7.9.         Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Shares hereunder for the purpose set forth on Schedule 4.10 hereof
immediately following the Closing. Except as set forth on Schedule 4.10 attached
hereto, the Company shall use the net proceeds from the sale of the Shares
hereunder for working capital purposes and shall not use such proceeds: (a)  for
the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), (b) for the redemption of any Common Shares or Common Shares
Equivalents, (c) for the settlement of any outstanding litigation or (d) in
violation of FCPA or OFAC regulations.

 

7.10.       Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).

 

7.11.       Equal Treatment of Investors.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Investor by the Company
and negotiated separately by each Investor, and is intended for the Company to
treat the Investors as a class and shall not in any way be construed as the
Investors acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.

 

24

--------------------------------------------------------------------------------


 

8.             Survival and Indemnification.

 

8.1.         Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for the applicable statute of limitations.

 

8.2.         Indemnification. The Company agrees to indemnify and hold harmless
each Investor and its Affiliates and their respective directors, officers,
trustees, members, managers, employees and agents, and their respective
successors and assigns, from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person.

 

8.3.         Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld, conditioned or delayed, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. No
indemnified party will, except with the consent of the indemnifying party,
consent to entry of any judgment or enter into any settlement.

 

9.             Miscellaneous.

 

9.1.         Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in

 

25

--------------------------------------------------------------------------------


 

whole or in part to an Affiliate or to a third party acquiring some or all of
its Shares in a transaction complying with applicable securities laws without
the prior written consent of the Company or the other Investors, provided such
assignee agrees in writing to be bound by the provisions hereof that apply to
Investors. The provisions of this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the parties.
Without limiting the generality of the foregoing, in the event that the Company
is a party to a merger, consolidation, share exchange or similar business
combination transaction in which the Common Shares are converted into the equity
securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Shares” shall be deemed to refer to
the securities received by the Investors in connection with such transaction.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective permitted successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

9.2.         Counterparts; Faxes; E-mail. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or e-mail, which shall be deemed an original.

 

9.3.         Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

9.4.         Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
facsimile, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:

 

If to the Company:

 

Biohaven Pharmaceutical Holding Company Ltd.
c/o Biohaven Pharmaceuticals, Inc.

234 Church Street

New Haven, CT

Attn: Vlad Coric, Chief Executive Officer

 

With a copy to:

 

26

--------------------------------------------------------------------------------


 

Cooley LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, Virginia 20190

Facsimile: (703) 456-8100

Attn: Darren K. DeStefano

 

If to the Investors:

 

to the addresses set forth on the signature pages hereto.

 

9.5.         Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith regardless of whether the transactions contemplated
hereby are consummated; it being understood that each of the Company and each
Investor has relied on the advice of its own respective counsel. In the event
that legal proceedings are commenced by any party to this Agreement against
another party to this Agreement in connection with this Agreement or the other
Transaction Documents, the party or parties which do not prevail in such
proceedings shall severally, but not jointly, pay their pro rata share of the
reasonable attorneys’ fees and other reasonable documented out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.

 

9.6.         Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and (a) prior to the Closing, Investors
that agreed to purchase a majority of the Shares to be issued and sold pursuant
to this Agreement and (b) following the Closing, the Required Investors.
Notwithstanding the foregoing, this Agreement may not be amended and the
observance of any term of this Agreement may not be waived with respect to any
Investor without the written consent of such Investor unless such amendment or
waiver applies to all Investors in the same fashion. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon (i) prior to
Closing, each Investor and (ii) following the Closing, each holder of any Shares
purchased under this Agreement at the time outstanding, and in each case, each
future holder of all such Shares and the Company.

 

9.7.         Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior written consent of the Company
(in the case of a release or announcement by the Investors) or the Investors (in
the case of a release or announcement by the Company) (which consents shall not
be unreasonably withheld), except as such release or announcement may be
required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Company or the Investors, as
the case may be, shall allow the Investors or the Company, as applicable, to the
extent reasonably practicable in the circumstances, reasonable time to comment
on such release or announcement in advance of such issuance. By 8:30 a.m. (New
York City time) on the Trading Day immediately following the date this Agreement
is executed, the Company shall issue a press release, reasonably acceptable to
the Investors, disclosing all material terms of transactions contemplated by
this Agreement (the

 

27

--------------------------------------------------------------------------------


 

“Offering Press Release”) and an additional press release describing the matters
described in Schedule 4.10 hereto (the “Transaction Press Release”). No later
than 9:00 a.m. (New York City time) on March 12, 2018, the Company will file a
Current Report on Form 8-K (“8-K Filing”) attaching the Offering Press Release
and the Transaction Press Release. In addition, the Company will make such other
filings and notices in the manner and time required by the SEC or the NYSE. The
parties acknowledge that from and after the issuance of the Offering Press
Release and the Transaction Press Release, no Investor shall be in possession of
any material, nonpublic information received from the Company or any of its
respective officers, directors, employees or agents, with respect to the
transactions contemplated hereby that is not disclosed in the Offering Press
Release or the Transaction Press Release. The Company shall not, and shall cause
each of its officers, directors, employees and agents, not to, provide any
Investor with any material, nonpublic information regarding the Company or its
Subsidiaries from and after the issuance of the Offering Press Release and the
Transaction Press Release without the express prior written consent of such
Investor. If an Investor has, or believes it has, received any such material,
nonpublic information regarding the Company or any of its Subsidiaries from the
Company, any of its Subsidiaries or any of their respective officers, directors,
Affiliates or agents, it may provide the Company with written notice thereof.
The Company shall, subject to the Company’s reasonable concurrence that the
information is material, nonpublic information, within four Trading Days of
receipt of such notice, make public disclosure of such material, nonpublic
information. Except as contemplated by this Section 9.7 and the issuance of the
foregoing press releases and the filing of the 8-K Filing, neither the Company,
its Subsidiaries nor any Investor shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Investor, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) each Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Except for the Registration Statement
required to be filed pursuant to the Registration Rights Agreement, and except
as otherwise required by the SEC, without the prior written consent of any
applicable Investor, neither the Company nor any of its Subsidiaries or
Affiliates shall disclose the name of such Investor in any filing, announcement,
release or otherwise.

 

9.8.         Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

9.9.         Entire Agreement. This Agreement, including the signature pages,
Exhibits and the Disclosure Schedules, and the other Transaction Documents
constitute the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.

 

28

--------------------------------------------------------------------------------


 

9.10.       Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

9.11.       Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby (each, a “Related
Proceeding”). Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. To the extent that the Company has or
hereafter may acquire any immunity (on the grounds of sovereignty or otherwise)
from the jurisdiction of any court or from any legal process with respect to
itself or its property, the Company irrevocably waives, to the fullest extent
permitted by law, such immunity in respect of any such suit, action or
proceeding. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY
JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

9.12.       Agent. The Company hereby irrevocably appoints Biohaven
Pharmaceuticals, Inc., with offices at 234 Church Street, New Haven, CT 06510,
as its agent for service of process in any Related Proceeding and agrees that
service of process in any such Related Proceeding may be made upon it at the
office of such agent. The Company waives, to the fullest extent permitted by
law, any other requirements of or objections to personal jurisdiction with
respect thereto. The Company represents and warrants that such agent has agreed
to act as the Company’s agent for service of process, and the Company agrees to
take any and all action, including the filing of any and all documents and
instruments, that may be necessary to continue such appointment in full force
and effect.

 

9.13.       Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor

 

29

--------------------------------------------------------------------------------


 

acknowledges that no other Investor has acted as agent for such Investor in
connection with making its investment hereunder and that no Investor will be
acting as agent of such Investor in connection with monitoring its investment in
the Shares or enforcing its rights under the Transaction Documents. Each
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
The Company acknowledges that each of the Investors has been provided with the
same Transaction Documents for the purpose of closing a transaction with
multiple Investors and not because it was required or requested to do so by any
Investor.

 

9.14.       Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such Investor shall be personally liable for any liabilities of such
Investor.

 

[remainder of page intentionally left blank]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:

BIOHAVEN PHARMACEUTICAL

 

HOLDING COMPANY LTD.

 

 

 

 

By:

/s/ Vlad Coric

 

 

Name:

Vlad Coric

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

INVESTOR:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Investor Information

 

 

 

Entity Name:

 

 

 

Contact Person:

 

 

 

Address:

 

 

 

City:

 

 

 

State:

 

 

 

Zip Code:

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

Email:

 

 

 

Tax ID # or Social Security #:

 

 

 

Name in which Shares should be issued:

 

 

--------------------------------------------------------------------------------